Case 2:17-cv-00009-JES-NPM Document 354 Filed 03/10/21 Page 1 of 3 PageID 7456



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

 TB FOOD USA, LLC, a
 Delaware Limited Liability
 Company,

            Plaintiff,

 v.                                   CASE NO. 2:17-cv-9-FtM-29NPM

 AMERICAN MARICULTURE, INC.,
 a Florida Corporation,
 AMERICAN PENAEID, INC., a
 Florida Corporation, and
 ROBIN PEARL,

            Defendants.

 AMERICAN MARICULTURE, INC.,
 a Florida Corporation,

            Counter-Plaintiff,
 v.

 PB LEGACY, INC., a Texas
 Corporation, KENNETH GERVAIS,
 and RANDALL AUNGST,

            Counter/Third-Party
            Defendants.


                                    ORDER

       This matter comes before the Court on PB Legacy, TB Foods

 USA, LLC, American Mariculture Inc., and Robin Pearl’s Joint Report

 to the Court Following Case Management Conference (Doc. #353) filed

 on March 5, 2021. On February 26, 2021, the Court conducted a case

 management    conference   with   the   parties,   during   which   issues
Case 2:17-cv-00009-JES-NPM Document 354 Filed 03/10/21 Page 2 of 3 PageID 7457



 related to the trial date of May 21, 2021 were discussed with

 respect to COVID-19, among other things.        See (Doc. #352.)    At the

 conclusion of the conference, the Court requested that the parties

 meet and confer as to whether the trial in this matter should

 proceed as scheduled in May 2021, or alternatively, in November

 2021.    In the Joint Report, counsel for the respective parties

 state they have agreed that, in an abundance of caution, they would

 prefer to reschedule the trial to early November 2021, with ten

 days allotted for trial, and that the deadlines set in the Court’s

 Amended Order of November 18, 2020 which have not yet expired be

 reset.

       Accordingly, it is hereby

       ORDERED:

    1. The parties’ request for a new trial date in this matter as

       set forth in their Joint Report is hereby granted.

    2. The trial date scheduled in this matter on May 21, 2021, is

       hereby cancelled and is rescheduled to commence on November

       1, 2021 at 9:00 A.M., with the final pre-trial conference

       scheduled on October 26, 2021 at 10:00 A.M.

    3. The Court’s November 18, 2020 Amended Order (Doc. #338) is

       further amended as follows:

              a. Motions In Limine: Friday, October 8, 2021

              b. Joint Final Pre-trial Conference: Friday, October 8,

                  2021
Case 2:17-cv-00009-JES-NPM Document 354 Filed 03/10/21 Page 3 of 3 PageID 7458



              c. Final Pre-trial Conference: Thursday, October 21,

                 2021

              d. Trial (Date Certain): Monday, November 1, 2021 at

                 9:00 A.M. (estimated length of trial 9 to 10 days).

       DONE and ORDERED at Fort Myers, Florida, this          10th   day of

 March, 2021.




 Copies:
 Counsel of Record
